Curia.

The motion must be granted on both grounds. argument was a waiver of the judgment. On the first ground it must be granted with costs. A bill of exceptions proceedings, per se, after it is settled. To be sure, it is drawn and submitted for settlement, time should be . . obtained by order; but when once the draft and amendments are delivered to the judge, we have always considered the bill complete for the purpose of staying proceed-ings; though it be not settled and signed in fact. The party bas tben done every thing in his power towards perfecting it; and ought not to be prejudiced by the time which is required by the judge to review, and make it conform to ¿he truth of the case.
. . , Motion granted with costs,